internal_revenue_service number release date cc dom fs it a tl-n-7489-99 uilc internal_revenue_service national_office field_service_advice date memorandum for from deborah a butler assistant chief_counsel cc dom fs subject entitlement to use sec_1341 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a date b date date year date year amount x issue whether settlement payments made by a entitle it to use the special computation of tax set forth in sec_1341 conclusion we cannot determine based on the available information whether a is entitled to the benefits of sec_1341 in order to make this determination further factual development is needed as to any allegation of fraud or wrongdoing in the audit results of a by b especially for the period from year to date also further factual development is needed as to whether a knew or could have known based on the available information that a was not paying b the entire amount of royalties to which b was entitled sec_1341 requires an appearance of an unrestricted right to income this requirement would not be met if there was fraud or other intentional wrongdoing on a’s part resulting in an underpayment to b or if a could have known based on the available facts that b was being underpaid facts a held oil_and_gas contracts under which it was obligated to pay royalties to b b was entitled to receive its share of the fair_market_value of the oil_and_gas produced from the property b audited a and disputed the amount of royalties that a had paid since year in year a paid dollar_figurex to b to settle the dispute a letter from b to a covering the period from date through date states that a’s royalty payment procedures for gas sales have resulted in royalty underpayments such underpayments resulted from the failure to properly value gas dispositions for royalty computation purposes there is no allegation of fraud or intentional wrongdoing the subsequent global_settlement agreement provided that a would pay b dollar_figurex to settle all obligations and liabilities between the parties as to a’s royalty obligations in year a deducted the dollar_figurex as a business_expense under sec_162 however a now claims that it should be allowed to use the computation of tax described in sec_1341 for that year the service proposes to disallow a’s claim because it does not qualify for the treatment set forth in sec_1341 law sec_1341 was enacted to eliminate the inequity occasioned by such claim of right cases as 286_us_417 and 340_us_590 in north american the supreme court held that if a taxpayer receives earnings under a claim of right without restriction as to its disposition it has received income which it is required to report even though it may later be adjudged liable to restore it u s pincite sec_1341 enables taxpayers to ameliorate the sometimes harsh result of the claim_of_right_doctrine which requires reporting the income in the year of receipt if it is later determined that the income must be repaid or restored sec_1341 gives taxpayers the ability in the year of restoration to put themselves in the same position as if the income had never been reported the legislative_history of sec_1341 indicates that it was enacted to adequately compensate a taxpayer for the tax it paid for a prior year when it subsequently has been obliged to restore amounts included in gross_income in the prior year because it appeared that it had an unrestricted right to such amount h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess see also cong rec s22531 daily ed date statement of senator kerr thus the purpose of sec_1341 was to place such a taxpayer at least in no worse a tax position than he would have been had he never received the income originally revrul_72_551 1972_2_cb_508 sec_1341 provides that if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item and a deduction is allowable for the current taxable_year because it was established after the close of such prior year or years that the taxpayer did not have an unrestricted right to such item and the amount of such deduction exceeds dollar_figure then the tax_liability is the lesser_of i the tax for the taxable_year computed with such deduction or ii the tax for the taxable_year computed without such deduction minus the decrease in tax under ch of the code for the prior year or years that would result solely from the exclusion of such item from gross_income for such prior taxable_year or years sec_1341 therefore enunciates five basic conditions that must be satisfied the item was included in gross_income in a previous taxable_year the inclusion was made under a claim of right and the taxpayer appeared to have an unrestricted right to the item in a later taxable_year the taxpayer is entitled to a deduction on account of the repayment of the item the deduction is allowable because it was established after the close of the year of inclusion that the taxpayer did not have an unrestricted right to the item and the amount of the deduction exceeds dollar_figure sec_1341 provides an exception to sec_1341 sec_1341 does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business analysis item included in gross_income in a previous year at issue in this case are royalty underpayments oil_and_gas development occurs through arrangements similar to partnerships in the case of owners of mineral bearing property the owners in effect contribute mineral development rights in exchange for a royalty to be paid out of production usually a one-eighth interest the lessee pays the share of production attributable to royalties and excludes this income both for income_tax purposes and in computing the amount of gross_income eligible for percentage_depletion sec_611 293_us_312 the royalty holders are treated as having an economic_interest in the property entitling them to a share of production and they compute percentage_depletion on this share of income allocated to them therefore because the royalties payable to b are excluded from a’s gross_income the underpaid royalties in this case were an item included in a’s income for purposes of sec_1341 this is to be contrasted with underpaid expenses which affect only taxable_income and do not cause gross_income to be overstated sec_1341 does not apply to taxpayers who have missed an opportunity to take a business_expense deduction there is no evidence that congress intended item included in gross_income to be read so broadly 647_fsupp_1083 e d cal even if there was fraud or wrongdoing with respect to the underpaid royalties they still would be includible in income revrul_65_254 c b revrul_61_185 c b the proceeds of an embezzlement constitute gross_income to the embezzler in the year of embezzlement item included under a claim of right taxpayer appeared to have an unrestricted right to the item sec_1_1341-1 defines income included under a claim of right to mean an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to the income this section further notes that sec_1341 requires that it be established after the year of inclusion that the taxpayer did not have an unrestricted right to the item_of_income in the year of inclusion the service’s position is that the appearance of an unrestricted right test incorporates a requirement that the facts which are subsequently determined to have undermined the taxpayer’s right to the income in the earlier years must have been in existence in the earlier year but not known or knowable during the earlier year that is for sec_1341 to apply to the repayment of an item_of_income a taxpayer must be found not to have been completely entitled to the item in the taxable_year in which it is included in the taxpayer’s gross_income accordingly there must be a factual or legal uncertainty concerning the taxpayer’s right to the item_of_income in that year furthermore if the taxpayer’s right to the income is absolute and undermined by facts arising in a year subsequent to the year the income was received the taxpayer does not satisfy the appearance of an unrestricted right test also of course sec_1341 does not apply if a taxpayer has no right whatsoever to income in the taxable_year it is included in the taxpayer’s gross_income and the taxpayer voluntarily pays the income back in a subsequent taxable_year thus for example although the proceeds of embezzlement constitute gross_income in the year of embezzlement they are held without any semblance of entitlement whatsoever and therefore a restoration of embezzled amounts does not come within the general_rule of sec_1341 revrul_68_153 1968_1_cb_371 revrul_65_254 1965_1_cb_50 sec_1341 does not apply to any ill-gotten gains see eg 863_f2d_417 5th cir for example in 574_f2d_1240 5th cir cert_denied 439_us_1072 taxpayer embezzled from his employer repaid the money and sought to take advantage of sec_1341’s tax recomputation in holding against the taxpayer the court noted that when the item was embezzled funds it is clear that it could not appear to the taxpayer that he had any right to the funds much less an unrestricted right to them f 2d pincite see also revrul_68_153 supra revrul_65_254 supra similarly in parks v united_states u s t c big_number w d pa the court stated that i f the taxpayer commits fraud to obtain income this court would not accept that such conduct can create the appearance of an unrestricted right to an item_of_income id at big_number based on the facts as we understand them at least with respect to the period from date through date there does not appear to be any willful misconduct or fraud by a a letter dated from b to a sets forth the results of the royalty computation and payment analysis for this period the letter disagrees with how a computed its royalty liability but does not allege any intentional wrongdoing we do note though that we do not have information about any results indicating royalty underpayments for the period from year to date and this would need to be explored before a determination can be made whether a engaged in any fraudulent conduct revrul_68_153 1968_1_cb_371 sec_1341 requires income inclusion under a claim of right because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to the income therefore knowledge that income rightfully belongs to someone else precludes the use of sec_1341 thus if a could have known based on the available facts that b was being underpaid sec_1341 would not apply because the appearance of an unrestricted right test would not be satisfied however it is likely that sec_1341 relief would be available if b’s right to additional royalty payments arises from facts and circumstances in existence during the period_of_underpayment which were not known to a or knowable by a was the settlement payment a restoration of underpaid royalties the determining factor when characterizing damages received in the settlement of a claim or cause of action is the nature of the basic claim from which the compromised amount was realized 1_tc_952 aff’d 144_f2d_110 1st cir cert_denied 323_us_779 in this case a claim for underpaid royalties resulted in the settlement agreement and the agreement para provides that all claims refunds etc between the parties as to a’s royalty obligations are satisfied released discharged etc we believe that under the facts of this case the settlement agreement compromises an underlying claim for underpaid royalties and accordingly for purposes of sec_1341 the settlement amount_paid by a restores royalties previously included in gross_income by a was the settlement payment deductible because it was established after the year of the item’s inclusion in income that taxpayer did not have an unrestricted right to the item sec_1341 requires that there be a legal_obligation to restore the funds before a taxpayer is entitled to use the tax recomputation the code states that it was established that the taxpayer did not have an unrestricted right to such item thus voluntary repayments are outside the scope of sec_1341 647_fsupp_1083 u s d c e d cal the service accepts a settlement in lieu of a judgment as sufficiently involuntary and as meeting the established requirement of sec_1341 for sec_1341 to apply to the repayment of an item_of_income there must be a factual or legal uncertainty concerning the taxpayer’s right to the item_of_income in that year thus sec_1341 does not apply if a taxpayer has an absolute right to income in the taxable_year it is included in the taxpayer’s gross_income but the taxpayer voluntarily pays the income back in a subsequent taxable_year nor does sec_1341 apply if a taxpayer has a right to income based on facts existing at the close of the taxable_year of inclusion but loses the right to that income in a subsequent year based on a subsequent event the appearance of an unrestricted right test of sec_1341 means that the facts which are subsequently determined to have undermined the taxpayer’s right to the income in the earlier years must have been in existence in the earlier year but not known or knowable during the earlier year revrul_67_48 1967_1_cb_50 you need to determine whether the facts establish that a discovered after the years of income inclusion that it did not have an unrestricted right to income in the amount of the underpaid royalties is it correct as we understand the facts that b audited a’s royalty computations and payments and disagreed with the factual elements used in the computation as to the deductibility of the settlement payment deductions in similar contexts to those at issue have been allowed as either sec_162 business_expenses or as sec_165 losses see eg united_states v skelly oil co supra mckinney v united_states f 2d pincite taxpayer embezzled from employer and repaid funds government does not dispute a business loss deduction in 96_tc_713 nonacq aod cc-1192-008 date taxpayer purchased stock based on insider information and then sold it for a profit following private civil suits he paid third parties in settlement although the service did not agree with the court that the taxpayer was eligible to use sec_1341 there was no disagreement over treating the settlement payment as a sec_162 deduction deduction exceeds dollar_figure the deduction at issue exceeds dollar_figure and thus meets this qualification sec_1341 inventory exception killeen v united_states u s t c u s d c s d cal involved an income_splitting arrangement in which one party failed to pay over the correct share of the profits to the other party because the correct amount was not paid over the taxpayer later had to restore to his joint venturer money which was due him from the profits once the funds were received by the taxpayer and should have been sent to the other party the funds were no longer considered included in the income of the taxpayer due to the sale_or_other_disposition of stock_in_trade or other_property includible in inventory rather the income at issue was withheld in contravention of an income_splitting agreement consequently in this case the taxpayer was permitted to use sec_1341 the present case involves a royalty agreement between a and b that is similar to the income_splitting arrangement in killeen supra thus the sec_1341 exception does not apply because the income at issue was included in a’s gross_income by reason of a’s withholding of royalties owed to b not by reason of a sale_or_other_disposition by a of inventory or stock_in_trade case development hazards and other considerations deborah a butler by
